Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 1 of 8 Page ID
                                 #:2775




Summary Judgment Ex. 3b

Mason Declaration - Exhibit 2
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 2 of 8 Page ID
                                 #:2776
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 3 of 8 Page ID
                                 #:2777
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 4 of 8 Page ID
                                 #:2778
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 5 of 8 Page ID
                                 #:2779
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 6 of 8 Page ID
                                 #:2780
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 7 of 8 Page ID
                                 #:2781
Case 8:20-cv-00043-SB-ADS Document 190-23 Filed 05/14/21 Page 8 of 8 Page ID
                                 #:2782
